DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurtler, GB2280647.
Regarding claim 1, Gurtler discloses a vehicle comprising: a rocker (5) extending in a vehicle longitudinal direction having a first surface and a second surface; at least one crossmember (7) extending in a vehicle lateral direction and substantially orthogonal to the rocker; and at least one spacer (12a-d) coupled to the second surface of the rocker, the at least one spacer (12c) being in line with the at least one crossmember (7) (Fig. 1, 2).
Regarding claim 2, Gurtler discloses the at least one spacer (12) may be made of metal, glass-filled resin, or plastic (p.2, lines 2-5).
Regarding claim 3, Gurtler discloses the at least one spacer (12) comprises an elongated member extending longitudinally along the second surface of the rocker (p.4, line 33 - p.5, line 3).

Regarding claim 5, Gurtler discloses a plurality of spacers (12a-d) coupled to the second surface of the rocker (5), the plurality of spacers being spaced apart from one another along the second surface of the rocker (Fig. 1).
Regarding claim 6, Gurtler discloses a plurality of crossmembers (6, 7, 8) extending in a vehicle width direction and substantially orthogonal to the rocker, each spacer (12) of the plurality of spacers being in line with a crossmember of the plurality of crossmembers (Fig. 1, 2).
Regarding claim 7, Gurtler discloses a B-pillar extending substantially orthogonal from the rocker, wherein, during a side impact, a load is transferred from the at least one spacer to the rocker prior to being transferred to the B-pillar (p.4, lines 3-5; p.5, lines4-16).
Regarding claim 8, Gurtler discloses an outboard vehicle structure (17), a gap defined between the outboard vehicle structure and the rocker (5), the at least one spacer (12) extending from the rocker within the gap, wherein the at least one spacer contacts the outboard vehicle structure (Fig. 2; p. 4, lines 30-33).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612